Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention I: Claims 1 - 15, drawn to an agitating system (apparatus), classified in A01C19/00.
II. Invention II: Claims 16 - 20, drawn to a computer readable medium (software), classified in B01F15/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct as Invention I claims an apparatus regarding an agitation system and Invention II claims software logic relating to an agitation system.  
Furthermore, there is nothing of record to show them to be obvious variants.

During a telephone conversation with a representative from Fletcher Yoder on 22 February 2021 a provisional election was made without traverse to prosecute the invention of Invention I, Claims 1 – 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitations are: 
In Claims 1 and 3, “drive system” can be synonymous with “means for driving.” The functional language is “operate an agitator.” Structure is lacking in the claim language, therefore 112(f) is invoked. Structure is found in the specification ([0034]: “via a motor”).
In Claim 10, “drive system” can be synonymous with “means for driving.” The functional language is “drive the agitator.” Structure is lacking in the claim language, therefore 112(f) is invoked. Structure is found in the specification ([0034]: “via a motor”).
In Claim 15, “drive system” can be synonymous with “means for driving.” The functional language is “suspend rotation of the agitator.” Structure is lacking in the claim language, therefore 112(f) is invoked. Structure is found in the specification ([0034]: “via a motor”).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Tallafus (U.S. Patent No. 4,697,508 hereinafter Tallafus).

Regarding Claim 1, Wenger teaches an agitating system of an agricultural system (abstract: last sentence), comprising: a drive system configured to operate an agitator (figure 1: drives 18 and 20 & variable frequency drives 59 are configured to operate preconditioner 10); and a controller comprising a memory and a processor (figure 1: control device 60 & [0030]: “The control device 60 may be a controller, processor, application specific integrated circuit, or any other type of digital or analog device capable of executing logical instructions. The device may even be a personal or server computer…”).
Wenger is silent on wherein the controller is configured to alternatingly: instruct the drive system to operate the agitator in an active operation for an active time; and instruct the drive system to suspend operation of the agitator for a dwell time after the active time.  
Tallafus teaches wherein the controller (figure 1 accurately controllable drive motor 18) is configured to alternatingly: instruct the drive system to operate the agitator in an active operation for an active time; and instruct the drive system to suspend operation of the agitator for a dwell time after the active time (C4 L43 - 52: “The auger may be utilized as a dosaging device if a rapidly controllable motor is used. Then the transport speed of the good can be controlled as desired … the motor is controlled to stop immediately upon reception of the stop signal.” [the transport time and stop time are considered a reading on active time and dwell time, respectively]).  
Wenger and Tallafus and analogous in the field of processing food products. It would have been obvious to one skilled in the art before the effective filing date to modify the control device and/or motor of Wenger with the controller is configured to alternatingly: instruct the drive system to operate the agitator in an active operation for an active time; and instruct the drive system to suspend operation of the agitator for a dwell time after the active time of Tallafus in order to make sure that no additional goods are discharged (Tallafus C4 L53 – 54).

Claim 2, Wenger teaches the agitating system (abstract: last sentence) of claim 1, wherein the active operation comprises moving particulate material in a forward direction or moving the particulate material in a reverse direction ([0032]: “Additionally, the shafts 14, 16 can be rotated in different or the same rotational directions at the discretion of the operator.”).  

Regarding Claim 4, modified Wenger teaches the agitating system (abstract: last sentence) of claim 1, wherein the agitator moves particulate material (abstract: last sentence). Tallafus further teaches a metering system (C4 L43 - 47: “The auger according to the invention may at the same time, be utilized as a dosaging device if a rapidly controllable motor is used as the drive motor for the auger screw. Then the transport speed of the goods can be controlled as desired.”).
Wenger is silent on a sub-hopper where material is moved.
Tallafus teaches a sub-hopper (figure 1, trough 7) where material is moved (abstract: “an apparatus for transporting”.)
It would have been obvious to one skilled in the art before the effective filing date to modify the housing of Wenger with the sub-hopper where material is moved of Tallafus in order to better in enhance the housing’s temperature control (Tallafus’s abstract [see language around “introducing a cooling fluid”]).

Regarding Claim 5, modified Wenger teaches the agitating system (abstract: last sentence) of claim 4, wherein the agitator is configured to promote movement of particulate material (abstract: last sentence). Tallafus further teaches this movement through the sub-hopper (figure 1, trough 7) into the metering system (C4 L43 - 47: “The auger according to the invention may at the same time, be utilized as a dosaging device if a rapidly controllable motor is used as the drive motor for the auger screw. Then the transport speed of the goods can be controlled as desired.”).

Regarding Claim 9, modified Wenger teaches the agitating system (abstract: last sentence) of claim 1, wherein Tallafus further teaches the active time and the dwell time are not equal to one another (C4 L43 - 52: “The auger may be utilized as a dosaging device if a rapidly controllable motor is used. Then the transport speed of the good can be controlled as desired … the motor is controlled to stop immediately upon reception of the stop signal.” [The transport time and stop time are considered a reading on active time and dwell time, respectively. The dwell time is inherently much shorter than the active run time.]).

Claims 3, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Tallafus (U.S. Patent No. 4,697,508 hereinafter Tallafus) in further view of Horn (U.S. Patent No. 5,228,775 hereinafter Horn).

Regarding Claim 3, modified Wenger teaches the agitating system (abstract: last sentence) of claim 1, wherein instructing the drive system (figure 1: drives 18 and 20 & variable frequency drives 59) to operate the agitator (figure 1: preconditioner 10) in the active operation comprises instructing the drive system to rotate the agitator in a first rotational direction to move particulate material in a forward direction or instructing the drive system to rotate the agitator in a second rotational direction opposite the first rotational direction to move particulate material in a reverse direction opposite the forward direction ([0032]: “Additionally, the shafts 14, 16 can be rotated in different or the same rotational directions at the discretion of the operator.”).
Wenger is silent on wherein the agitator comprises a coil.
Horn teaches wherein the agitator comprises a coil (figure 1 spiral ribbon 21).


Regarding Claim 10, Wenger teaches an agitating system of an agricultural system (abstract: last sentence), comprising: a drive system configured to drive the agitator to rotate (figure 1: drives 18 and 20 & variable frequency drives 59 are configured to operate preconditioner 10); and a controller comprising a memory and a processor (figure 1: control device 60 & [0030]: “The control device 60 may be a controller, processor, application specific integrated circuit, or any other type of digital or analog device capable of executing logical instructions. The device may even be a personal or server computer…”).
Wenger is silent on an agitator comprising an agitator coil wherein the controller is configured to: instruct the drive system to drive the agitator to rotate in a forward rotational direction for a forward time; instruct the drive system to suspend rotation of the agitator for a dwell time after the forward time; and instruct the drive system to drive the agitator to rotate in a reverse rotational direction for a reverse time after the dwell time.
Horn teaches an agitator comprising an agitator coil (figure 1 spiral ribbon 21).
Tallafus teaches wherein the controller (figure 1 accurately controllable drive motor 18) is configured to: instruct the drive system to drive the agitator to rotate in a forward rotational direction for a forward time; instruct the drive system to suspend rotation of the agitator for a dwell time after the forward time; and instruct the drive system to drive the agitator to rotate in a reverse rotational direction for a reverse time after the dwell time (C4 L43 - 54: “The auger may be utilized as a dosaging forward time, dwell time, and reverse time, respectively]). 
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing elements of Wenger with the agitator comprises a coil of Horn in order to push product slowly in a direction parallel to the agitator shafts with the product being continuously folded into the center by each counter rotating agitator (Horn C1 L25 – 35).
It would have been obvious to one skilled in the art before the effective filing date to modify the control device and/or motor of Wenger with the controller configured to instruct the drive system to drive the agitator to rotate in a forward rotational direction for a forward time; instruct the drive system to suspend rotation of the agitator for a dwell time after the forward time; and instruct the drive system to drive the agitator to rotate in a reverse rotational direction for a reverse time after the dwell time of Tallafus in order to make sure that no additional goods are discharged (Tallafus C4 L53 – 54).

Regarding Claim 11, Wenger teaches the agitating system (abstract: last sentence) of claim 10.
Modified Wenger is silent on wherein the forward time and the reverse time are approximately equal to one another.
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the forward time and the reverse time are approximately equal to one another of modified Wenger in order to better control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 15, Wenger teaches the agitating system (abstract: last sentence) of claim 10, wherein Tallafus further teaches the controller (figure 1 accurately controllable drive motor 18) is configured to instruct the drive system to suspend rotation of the agitator for a second dwell time after the reverse time (C4 L43 - 54: “The auger may be utilized as a dosaging device if a rapidly controllable motor is used. Then the transport speed of the good can be controlled as desired … the motor is controlled not only to stop immediately upon reception of the stop signal, but to reverse for a couple of turns.” [There is an INHERENT dwell time built into the control steps, the auger must stop after reverse rotation before starting forward rotation again.]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Tallafus (U.S. Patent No. 4,697,508 hereinafter Tallafus) as applied to Claim 1 in further view of Bump (U.S. Patent Publication No. 2002/0101781 A1 hereinafter Bump).

Regarding Claim 6, modified Wenger teaches the agitating system (abstract: last sentence) of claim 4.
Wenger is silent on wherein the controller is configured to determine the active time based on a length of an inlet to a seed meter of the metering 2655682 system, a geometry of the agitator, an operating speed of the agitator, or any combination thereof.  
Bump teaches wherein the controller ([0055]: “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions has occurred.”) is configured to determine the active time based on a length of an inlet to a seed meter of the metering 2655682 system, a geometry of the agitator, an operating speed of the agitator, or any combination thereof ([0055]: “The mixer counter could be used as a control for the mixer by operating speed of the agitator]).  
Wenger and Bump are analogous in the field of applications for mixers and mixer accessories. It would have been obvious to one skilled in the art before the effective filing date to modify the controller and revolution monitoring devices / sensors of Wenger with the controller is configured to determine the active time based on a length of an inlet to a seed meter of the metering 2655682 system, a geometry of the agitator, an operating speed of the agitator, or any combination thereof of Bump in order to allow for the capability of utilizing different mixing regiments for different types of agricultural mixtures (Bump [0013]).

Regarding Claim 8, modified Wenger teaches the agitating system (abstract: last sentence) of claim 1, 
Wenger is silent on wherein the controller is configured to receive a user input and to determine the active time, the dwell time, or both, based on the user input.  
Bump teaches wherein the controller ([0055]: “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions has occurred.”) is configured to receive a user input ([0013]: “The functional features of the electronic device include storing different mixing regiments for different types of agricultural mixtures.” [the different recipes / mixing regiments is considered a reading on user input]) and to determine the active time, the dwell time, or both, based on the user input (determine active time: [0055] “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions has occurred.” [automatically stopping the auger based on revolutions after a period of time (i.g. agitator speed) is considered a reading on active time as agitator based on user input: [0013] “The functional features of the electronic device include storing different mixing regiments for different types of agricultural mixtures.”).  
It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Wenger with the controller is configured to receive a user input and to determine the active time, the dwell time, or both, based on the user input of Bump in order to allow for the capability of utilizing different mixing regiments for different types of agricultural mixtures (Bump [0013]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Tallafus (U.S. Patent No. 4,697,508 hereinafter Tallafus) in further view of Horn (U.S. Patent No. 5,228,775 hereinafter Horn) as applied to Claim 10 above and Bump (U.S. Patent Publication No. 2002/0101781 A1 hereinafter Bump).

Regarding Claim 12, modified Wenger teaches the agitating system (abstract: last sentence) of claim 10, 
Wenger is silent on wherein the controller is configured to receive a user input and to determine the forward time, the reverse time, the dwell time, or any combination thereof, based on the user input.  
Bump teaches wherein the controller ([0055]: “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions has occurred.”) is configured to receive a user input ([0013]: “The functional features of the electronic device include storing different mixing regiments for different types of agricultural mixtures.” [the different recipes / mixing regiments is considered a reading on user input]) and to determine the forward time, the reverse time, the dwell time, or any combination thereof, based on the user input determine forward time: [0055] “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions has occurred.” [automatically stopping the auger based on revolutions after a period of time (e.g. agitator speed) is considered a reading on forward time as agitator speed and time are inherently related] & based on user input: [0013] “The functional features of the electronic device include storing different mixing regiments for different types of agricultural mixtures.”).  
It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Wenger with the controller is configured to receive a user input and to determine the forward time, the reverse time, the dwell time, or any combination thereof, based on the user input of Bump in order to allow for the capability of utilizing different mixing regiments for different types of agricultural mixtures (Bump [0013]).

Regarding Claim 13, modified Wenger teaches the agitating system (abstract: last sentence) of claim 10, 
Wenger is silent on wherein the controller is configured to determine the forward time, the reverse time, or both, based on a length of an inlet to a seed meter of a metering system, a geometry of the agitator, an operating speed of the agitator, or any combination thereof.  
Bump teaches wherein the controller ([0055]: “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions has occurred.”) is configured to determine the forward time, the reverse time, or both, based on a length of an inlet to a seed meter of a metering system, a geometry of the agitator, an operating speed of the agitator, or any combination thereof ([0055]: “The mixer counter could be used as a control for the mixer by automatically stopping the mixer auger(s) after the desired number of auger revolutions operating speed of the agitator]).
It would have been obvious to one skilled in the art before the effective filing date to modify the controller and revolutions monitoring devices / sensors of Wenger with the controller is configured to determine the forward time, the reverse time, or both, based on a length of an inlet to a seed meter of a metering system, a geometry of the agitator, an operating speed of the agitator, or any combination thereof in order to allow for the capability of utilizing different mixing regiments for different types of agricultural mixtures (Bump [0013]).

Allowable Subject Matter
Claims 7, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

U.S. 2015/0027039 A1 to Laskowski teaches processing biomass through auger tubes. Regarding Claims 7 and 14, Laskowski teaches a dwell time of the biomass in the auger that depends on auger speed ([0096]), but his dwell time refers to residence time more than stop / pause time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774